Concurring and Dissenting Opinion by
Cercone, J.:
I concur in all aspects of the majority opinion with the exception of its action in awarding a new trial to appellant Foley on the issue of damages.
The Pennsylvania Rules of Civil Procedure, 12 P.S. Appendix, do not require that sanctions be imposed for a party’s failure to disclose the names of witnesses. Whether or not sanctions are to be imposed is a matter resting within the discretion of the trial court. Tener v. *320Loblaw, Inc., 207 Pa. Superior Ct. 337 (1966). Therefore, the issue for our consideration is: Did the lower court abuse its discretion in permitting Dr. Gouley to testify concerning the appellee’s subsequent myocardial infarction and pulmonary emphysema? I would hold that the trial court did not abuse its. discretion.
In Nissley v. Pennsylvania Railroad Company, 435 Pa. 503 (1969), cert. denied 397 U.S. 1078 (1970), it was held that the trial judge erred in permitting a surprise witness to testify. Nissley does not stand, however, for the principle that all “surprise” witnesses are precluded from testifying. Each case presents unique problems whose solution rests best in the discretion of the trial court. In Nissley, the aggrieved party did not learn of the surprise witness’ existence until the very day he testified. In the case at bar, Foley learned that Dr. Gouley would be a witness for the plaintiff prior to any testimony being taken, and at least two days prior to when Dr. Gouley actually took the stand. At no time did Foley request either a continuance or recess. In Nissley, the Supreme Court emphasized the fact that the witness’ testimony was in conflict with that of other expert witnesses; and, therefore, it was crucial that the aggrieved party know of his identity in advance so that his qualifications could be scrutinized. In the instant case, the witness (Dr. Gouley). was a highly qualified and respected specialist in the field of cardiovascular diseases.1 It is inconceivable that Foley could have damaged the witness’ credibility by attacking his credentials.
Furthermore, I am of the opinion that the prior medical reports, which Foley had in its possession for several years, made it quite apparent that the plaintiff sustained extensive cardiological damage. These reports *321stated, inter alia, that: (1) Plaintiff’s cardiovascular silhouette was that of hypertension and arteriosclerosis; (2) Plaintiff had cardiac enlargement; (3) Plaintiff’s aorta was prominent; and (4) Plaintiff suffered ex-ertional angina. While these reports contained no specific reference to myocardial infarction, I believe that they did contain sufficient information of serious cardiological problems to place Foley on notice as to the extent of plaintiff’s heart damage. Indeed, a plea of surprise is entirely inconsistent with and contradicted by Foley’s own motion for a physical examination filed six months prior to trial. The first sentence of Foley’s motion for an examination of the plaintiff states: “Plaintiff has commenced an action against defendant alleging serious internal, psychiatric and cardiological injuries.” (Emphasis added). As the lower court stated: “Any discrepancy between prior medical reports and the testimony permitted at trial was merely a difference in degree — not a difference of kind — and it was a proper exercise of the Court’s discretion to allow Dr. Gouley to testify fully.”
Accordingly, I must respectfully dissent from the majority’s implicit conclusion that the lower court abused its discretion in permitting the witness to testify. I would affirm the lower court’s judgment against appellant Foley in all respects.
Watkins, P. J., and Price, J., join.

. Among his other qualifications, Dr. Gouley was Emeritus, Chief of Medicine, Einstein Medical Center; a past instructor at the University of Pennsylvania Medical School; and former Chief Coroner’s physician for the City of Philadelphia.